Case 19-22704-MAM Doc 34 Filed 10/18/19 Page 1of2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

Case No.: 19-22704-BKC-MAM
IN RE: Chapter 11 Proceeding

JEROME GOLDEN CENTER
FOR BEHAVIORAL HEALTH, INC.

Debtor.
/

AFFIDAVIT OF DISTRIBUTIONS FOR
SEPTEMBER 24, 2019 THROUGH SEPTEMBER 30, 2019
AND FROM OCTOBER 1, 2019 THROUGH OCTOBER 10, 2019

BEFORE ME, the undersigned authority personally appeared, LAQUIENTA
PORTE, who, being first duly sworn, deposes and says:

1. I am over the age of 18 years and sui juris and am otherwise able to issue this
Affidavit.

2. I make this affidavit based upon my personal knowledge of the facts
surrounding the case as the Accounting Manager of the Debtor, and my personal review of
the Debtor’s financial books and records.

3. In particular, I have reviewed all of the Debtor’s financial data, including
speaking directly with a Seacoast National Bank, representative who reviewed the online
records for the Debtor’s Seacoast National Bank accounts ending in 6576 and 3703.

4. As a Debtor-in-Possession, from September 24, 2019, through September 30,
2019, the Debtor made a total of $552,418.69 in distributions.

5. The Debtor made no other distributions from any other financial accounts

during the period of September 24, 2019 through September 30, 2019.
Case 19-22704-MAM Doc 34 Filed 10/18/19 Page 2 of 2

6. Based upon the distributions above for the Third Quarter of 2019, the US
Trustee fee for this period is $4,875.00.

7. As a Debtor-in-Possession, from October 1, 2019, through October 10, 2019
(Fourth Quarter of 2019), the Debtor made a total of $789,995.91 distributions.

8. The Debtor made no other distributions from any other financial accounts
during the Fourth Quarter of 2019.

9. Based upon the distributions above for the Fourth Quarter of 2019, the US
Trustee fee for this period is $4,875.00.

10. _ I have prepared the check in the amount of $9,750.00, which is being sent to
the US Trustee lockbox immediately.

FURTHER AFFIANT SAYETH NAUGHT.

  

 

AQUIENTA PORTE;Accounting Director of
Jerome Golden Center for Behavioral Health,
Inc.

STATE OF FLORIDA
COUNTY OF PALM BEACH

SWORN TO and subscribed before me by LAQUIENTA PORTE, who is

personally known to me or produced the following identification C ius Cee ,
on this the 12 day of October 2019.

i

      
 

 
  

 

<geHRS:., PHILIP HARRIS
i ‘tei Commission # GG 160875
ae ace Expires November 25, 2021
*RER Bonded Thru Troy Fain Insurance 800-385-7019

Notary Public

  
    
